ITEMID: 001-22775
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: BENACKOVA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Ms Jozefína Beňačková, is a Slovakian national, who was born in 1912 and lives in Bánovce nad Bebravou.
The facts of the case, as submitted by the applicant, may be summarised as follows.
On 28 November 1997 the applicant filed a claim for damages with the Topoľčany District Court. She claimed compensation under the State Liability Act of 1969 on the ground that the sum of 3,091 Slovakian korunas (SKK) had been unlawfully withheld from her old-age pension between 20 February 1996 and 1 July 1997. The applicant relied on a decision of 30 April 1997, delivered by the Nitra Regional Court, according to which the decision to withhold a part of the applicant’s pension with a view to recovering a sum of money due by her had been erroneous. The applicant appointed her daughter to represent her in the proceedings.
On 25 February 1998 the Ministry of Justice proposed in writing that the court take relevant evidence and decide on its basis. On 11 March 1998 the applicant submitted further arguments to the District Court.
On 9 October 1998 the Topoľčany District Court adjourned the case with a view to hearing a representative of the defendant and studying the case-file concerning the withholding of the sum in question.
On 22 December 1998 and on 16 April 1999 the president of the Topoľčany District Court dismissed the applicant’s complaints about the length of the proceedings. The applicant was informed that the case could not be proceeded with as the relevant case-file was being examined by the Trenčín Regional Court in the context of a different set of proceedings. The applicant objected that her case could be proceeded with as she had submitted all relevant information and evidence.
On 13 October 1999 the president of the Topoľčany District Court informed the applicant that the examination of the case-file concerning the enforcement in question was necessary before proceeding with the applicant’s action, and that that case file was still with the Trenčín Regional Court.
On 25 February 2000 the Bratislava II District Court heard the representative of the defendant Ministry at the request of the Topoľčany District Court. The representative of the defendant stated that the Ministry had no objection to the applicant’s claim being granted in accordance with the relevant provisions of the State Liability Act of 1969.
On 21 March 2000 the Topoľčany District Court ordered the defendant to pay SKK 1,377 to the applicant in compensation for damage which she had suffered as a result of the above erroneous enforcement. The damages granted comprised the statutory default interest in respect of the sum which had been withheld between 20 February 1996 and 1 July 1997 and the expenses incurred by the applicant in the context of the enforcement. The court noted that the sum erroneously withheld had already been returned to the applicant.
The Topoľčany District Court further granted SKK 381 to the applicant in compensation for her representative’s travelling costs and other expenses incurred in the context of the proceedings concerning her claim for damages. The District Court dismissed the applicant’s claim for compensation for the time which her representative had spent travelling to the court hearings. The decision stated, with reference to Regulation No. 240/1990, that such compensation was only payable to advocates. The judgment became final on 19 April 2000.
Section 1 (1) of Act No. 58/1969 on the liability of the State for damage caused by a State organ’s decision or by its erroneous official action (“the State Liability Act”) provides that the State is liable for damage caused by unlawful decisions delivered by a public authority in the context of, inter alia, civil proceedings.
In accordance with the courts’ practice, the State Liability Act does not permit granting compensation for damage of non-pecuniary nature with the exception of compensation for damage caused to a person’s health which is governed by Regulation No. 32/1965.
Regulation No. 240/1990 governs the payment of advocates’ fees and expenses.
Section 20 provides that advocates are entitled to compensation for travel time outside the place of their residence in the context of representing their clients.
